DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). For the purposes of examination, examiner reviewed the figures presented in PGPUB US-20200386013-A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claims 1-3, 6, and 10-12, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are always required as part of the claimed invention.  See MPEP § 2173.05(d).

Claims 4-5, 7-9, and 13-20 are rejected for their dependence on claim 1.

The term "a linear direction relative to the blocking component" in claim 14 is a relative term which renders the claim indefinite.  The term "a linear direction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this examination, "a linear direction" is interpreted as referring to a direction parallel to the direction of motion of the blocking component. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-12, 14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faust (US-10287805-B2).

With regards to claim 1, Faust discloses a closing device (1 Figure 1) for a motor vehicle (2 Figure 1), the closing device comprising: 
a locking mechanism having a rotary latch (3 Figure 1),
at least one pawl (4 Figure 1), and 
a trigger lever (6a Figure 1), whereby the locking mechanism can be unlocked by the trigger lever (Col 8 Line 61), 
a blocking component (8 Figure 1) arranged on the closing device for blocking a movement of the trigger lever when an external load (S Figure 1) acts on the motor vehicle (Col 8 Line 62), 
(by mounting element 11, Figure 1) in a movable manner into the closing device.

With regards to claim 2, Faust discloses the closing device according to claim 1, 
wherein the blocking component (8 Figure 1) can be held in a lock plate (25 Figure 1).

With regards to claim 3, Faust discloses the closing device according to claim 1, 
wherein the blocking component (8 Figure 1) can be moved at least so far into the closing device to directly contact (via surface 24 of the blocking component and surface 23 of the trigger lever, Figure 1) the trigger lever (6a Figure 1).

With regards to claim 4, Faust discloses the closing device according to claim 1, 
wherein the blocking component (8 Figure 1) has a contour (24 Figure 1) that corresponds to the trigger lever (6a Figure 1).

With regards to claim 5, Faust discloses the closing device according to claim 1, 
wherein the blocking component (8 Figure 1) includes a cylindrical pin (see annotated Figure 1 below).

    PNG
    media_image1.png
    510
    525
    media_image1.png
    Greyscale


With regards to claim 7, Faust discloses the closing device according to claim 1, 
wherein the blocking component (8 Figure 1) includes an adapter (14 Figure 1).

With regard to claim 8, Faust discloses the closing device according to claim 1, 
wherein a lock housing (25 Figure 1) is provided and the lock housing has at least one contact surface (11 Figure 1) which interacts with the blocking component (8 Figure 1).

With regards to claim 10, Faust discloses the closing device according to claim 1, 
wherein the blocking component (8 Figure 1) can be positioned by a spring element (16 Figure 3, seen also Figure 1).

With regards to claim 11, Faust discloses the closing device according to claim 10, 
wherein the spring element (16 Figure 3, seen also Figure 1) can be attached (Col 8 Para 4) to a housing (11 Figure 1) and/or (and/or is interpreted as requiring only one of the presented alternatives) to a lock plate and/or to a lock lid.

With regards to claim 12, Faust discloses the closing device according to claim 10, 
wherein the blocking component (8 Figure 1) has at least one ring notch (interpreted as a notch capable of holding a ring shape, see annotated Figure 1 below) and the spring element (16 Figure 3, seen also Figure 1) can be inserted in the ring notch.

    PNG
    media_image2.png
    510
    525
    media_image2.png
    Greyscale



wherein the adapter (14 Figure 1) has a round shape to deflect a force (S Figure 1) on the adapter that occurs in a linear direction (interpreted as referring to a direction parallel to the direction of motion of the blocking component) relative to the blocking component.

With regards to claim 16, Faust discloses the closing device according to claim 4, 
wherein the blocking component (8 Figure 1) is formed of a cylindrical pin (see annotated Figure 1 below) having a cylindrical bulge (see annotated Figure 1 below) on one end thereof and the contour (24 Figure 1) on an opposite end thereof.

    PNG
    media_image3.png
    510
    537
    media_image3.png
    Greyscale


With regards to claim 19, Faust discloses the closing device according to claim 16, 
(24 Figure 1) is pointed in a direction (left, Figure 1) away from the cylindrical pin (see annotated Figure 1 below claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Ito (US-9689183-B2).

With regards to claim 6, Faust discloses the closing device according to claim 1. 
Faust does not discloses that the blocking component (8 Figure 1) can be mounted in a sealed manner to the closing device.
However, Ito discloses a vehicle lock device that includes a seal ring (64 Figure 9) mounted with a linearly movable cylindrical component (58 Figure 9) for sealing the opening in a housing (16 Figure 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the seal ring of Ito to the blocking component of Faust. One would have been motivated to make this addition to prevent moisture from entering the closing device.

With regards to claim 13, Faust in view of Ito teaches the closing device according to claim 6,
further comprising a seal ring (64 Figure 9 – Ito) by which the blocking component (8 Figure 1 – Faust) is mounted.

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Schoch (US-20160053516-A1).

With regards to claim 9, Faust discloses the closing device according to claim 8.
Faust does not disclose that the contact surface has at least one predetermined breaking point.
However, Schoch discloses a vehicle latch with a crash safety feature including a contact surface (2.11 Figure 2) with a predetermined breaking point (2.12 Figure 2). The predetermined breaking point sets a crash force threshold, above which the contact surface breaks and triggers the safety feature “so that the closing wedge holder 2.2 bears upon the base plate 3.2 and become locked to one another” (Para 0022). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a contact surface with a predetermined breaking point to the lock housing of Faust. One would have been motivated to make this addition so that once the crash force threshold is exceeded, the blocking component moves permanently into its blocking position with respect to the trigger lever. Thus the possibility of unintentional opening after crash force is removed can be avoided.  
(2.11 Figure 2 – Schoch) has at least one predetermined breaking point (2.12 Figure 2 – Schoch) and, in the event of the external load (K Figure 2 – Schoch / S Figure 1 – Faust), the blocking component (8 Figure 1 – Faust) interacts with the contact surface that whereby the blocking component breaks the predetermined breaking point.

With regards to claim 15, Faust in view of Schoch teaches the closing device according to claim 9, 
wherein the predetermined breaking point (2.12 Figure 2 – Schoch) is defined by a material tapering or perforation (Para 0023) of the contact surface (2.11 Figure 2).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Bunker (US-8449003-B2).

With regards to claim 17, Faust discloses the closing device according to claim 16. 
Faust does not discloses that the blocking component (8 Figure 1) has a ring nut arranged between the contour (24 Figure 1) and the cylindrical pin (see annotated Figure 1 below claim 16).
However, Bunker discloses a handle device which uses a ring nut (26 Figure 3) to position a biasing member (40 Figure 3) for biasing a linearly movable component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ring nut of Bunker to the blocking component of Faust. One would 

With regards to claim 18, Faust in view of Bunker teaches the closing device according to claim 17, 
wherein the ring nut (26 Figure 3 – Bunker) receives a spring element (16 Figure 3, seen also Figure 1 – Faust).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Da Deppo (US-10196842-B2).

With regards to claim 20, Faust discloses the closing device according to claim 10.
Faust does not disclose that the spring element is a leaf spring.
	However, Da Deppo discloses a vehicle handle device which uses a coil spring (18 Figure 3) to bias a linearly movable component (20 Figure 3). Da Deppo also discloses that the coil spring may be replaced by any type of biasing member, including a leaf spring (Col 3 Line 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the coil spring of Faust with a coil spring, as these were art recognized equivalents at the time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20160168882-A1: A vehicle latch with a similar crash safety feature.
US-7648192-B2: A vehicle latch with a similar crash safety feature.
US-4382622-A: A vehicle latch with a similar crash safety feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675